Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David E. Jefferies on 9/2/2021.

The application has been amended as follows: 

1. (Currently Amended) A system for inspection of label application, comprising:
a label application apparatus and an inspection apparatus associated with
said label application apparatus;
wherein the inspection apparatus further comprises:
(i) at least one sensor to detect one or more properties of a carrier web,
and generate a result based on the one or more properties; and
(ii) at least one processor communicably coupled to the at least one
sensor, wherein the at least one processor receives the result from the at least
one sensor, and compares the result to a criteria, wherein the criteria is an upper

carrier web;
wherein the processor generates a report based on the comparison of the result
to the criteria, and provides said report to a user interface communicably coupled to the
inspection apparatus; and
 	wherein said inspection apparatus is positioned	 relative to said label application apparatus to examine the carrier web following removal of the label, or a portion thereof, from said carrier web.

2.  (Canceled)

3. (Currently Amended) The system of claim 1 

4. (Currently Amended) The system of claim 1, wherein said inspection apparatus is positioned relative to said label application apparatus to examine said carrier web that has exited from said label application apparatus.

6. (Currently Amended) The system of claim 1, further comprising a light source positioned to backlight the carrier web relative to the inspection apparatus.

the label, or the portion thereof, on the carrier web.
 
13. (Currently Amended) The system of claim 1, wherein the processor directs
an action when the comparison of the result to the criteria demonstrates a percentage of the label present on the carrier web that exceeds the upper threshold level.

Reasons for Allowance
 Claims 1, 3-7, 9, and 13-15 are allowed.
As to claims 1, 3-7, 9, and 13-15, the prior art of record, taken alone or in combination, fails to disclose or render obvious a system for inspection of label application comprising a label application apparatus and an inspection apparatus associated with said label application apparatus wherein the inspection apparatus further comprises at least one sensor to detect the presence of a label of a carrier web wherein the results from the inspection apparatus is compared to a criteria wherein the criteria is an upper threshold level based on a percentage of a label detected to be present on said carrier web and wherein said inspection apparatus is positioned relative to said label application apparatus to examine the carrier web following removal of the label, or a portion thereof, from said carrier web, in combination with the rest of the limitations of claim 1.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA H MERLINO whose telephone number is (571)272-2421.  The examiner can normally be reached on Mondays and Thursdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached at 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Amanda H Merlino/
Patent Examiner
Art Unit 2877							
September 2, 2021

/Kara E. Geisel/Supervisory Patent Examiner, Art Unit 2877